Citation Nr: 1117384	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-18 193	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine



THE ISSUE

Entitlement to payment or reimbursement for expenses incurred as a result of private outpatient treatment services provided on January 12, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to September 1983 and from March 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Togus, Maine, Department of Veterans Affairs (VA) Medical Center.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The non-VA medical outpatient treatment the Veteran received on January 12, 2009, for his service-connected right shoulder disability was not authorized by VA and was not rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for expenses incurred as a result of private outpatient treatment services provided on January 12, 2009, are not met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Notice is to be provided a claimant prior to the initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the requirements under VCAA are not applicable where further assistance would not aid in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

The pertinent facts in this case are not in dispute and resolution of the Veteran's claim is based upon the interpretation of relevant law.  VCAA notice is not required as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the appellant ineligible for the claimed benefit). 

VA law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 
(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United State, the District of Columbia, and the Commonwealth of Puerto Rico);
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in §17.48(j); and
(b) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 
(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010). 

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").  

The Court has held that VA only has the authority to make payments for reimbursements of unauthorized medical treatment when the expense was incurred for an emergency as defined by applicable law.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006) ("Congress has authorized the Secretary to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725").  The Court has also held that although a claimant was eligible for VA hospital care under 38 U.S.C.A. § 1710, there were no provisions under that section to allow for reimbursement of medical expenses incurred at a non-VA facility.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone, 10 Vet. App. at 543).  

The Court has held that the advice of a VA medical employee instructing a veteran to seek treatment at a non-VA hospital was not the specific type of authorization required for reimbursement of private medical expenses.  See Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Payments from the Federal Treasury must be authorized by statute, and that government employees may not make obligations which were beyond the scope authorized by statute.  Id. (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

In this case, records show a December 2008 rating decision established service connection including for right shoulder impingement.  VA treatment records show that on December 22, 2008, the Veteran reported that service connection had been established for his right shoulder and asked whether he could obtain physical therapy covered by VA.  He stated he had been having a lot of pain over the past two months.  He was notified that an inquiry would be made to determine if he needed to see a primary care provider (PCP) before a referral for physical therapy.  It was noted that the Veteran voiced understanding and reported he would await an update.  A December 29, 2008, note reported that the PCP had submitted a request for a referral to a local, non-VA physical therapy provider.  

VA treatment records dated January 5, 2009, show the Veteran stated his physical therapy was not really helping and that he requested a referral to Dr. Katz.  A January 14, 2009, note reported that the PCP had submitted the request for fee services and that approval was pending.  A January 20, 2009, report noted the Veteran was contacted and informed, in essence, that his request for non-VA fee services treatment had been denied because the requested services were available within VA.  In statements in support of his claim the Veteran asserted, in essence, that reimbursement was warranted because his right shoulder started freezing up in late October 2008 and he felt he needed to do something while he was waiting for resolution of his VA claim and scheduling for VA treatment.

Based upon the available evidence, the Board finds that non-VA medical outpatient treatment the Veteran received on January 12, 2009, for his service-connected right shoulder disability was not authorized by VA and was not rendered in a medical emergency.  The Veteran does not assert and the record does not indicate that the treatment at issue was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  In fact, he reported the shoulder began freezing up in October and he began receiving non-VA treatment at his own expense in December.  There is also no apparent dispute that VA facilities were feasibly available.  As the Veteran does not meet all the criteria for VA payment or reimbursement, his appeal must be denied.  


ORDER

Entitlement to payment or reimbursement for expenses incurred as a result of outpatient treatment services provided on January 12, 2009, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


